Case 2:20-cv-00452-HCN-CMR Document 2-2 Filed 06/25/20 Page 1 of 7




                EXHIBIT B
       Case 2:20-cv-00452-HCN-CMR Document 2-2 Filed 06/25/20 Page 2 of 7




J. Bradford DeBry, #7708
Travis B. Alkire, #I1024
ROBERT J. DEBRY & ASSOCIATES
45 West Sego Lily Drive, #401
Sandy, UT 84070
Telephone: (801) 262-8915
bdebry@robertdebry.com
talkire@robertdebry.com
Attorneys for Plaintiff


                        IN THE THIRD JUDICIAL DISTRICT COURT

                  IN AND FOR SALT LAKE COUNTY, STATE OF UTAH



                                                           COMPLAINT (TIER III)
 LISA MCQUEEN,

                      Plaintiff,

 VS.
                                                   Civil No.:
 COSTCO WHOLESALE CORP., JOHN
 DOE, STORE MANAGER, and JOHN DOE                  Judge
 2;

                      Defendants.

       The Plaintiff alleges and complains of the Defendants as follows:

I.     At all relevant times, Plaintiff Lisa McQueen was a resident of Salt Lake County, Utah.

2.     At all relevant times, Defendant Costco Wholesale Corporation was a Washington

       corporation, registered as a foreign Corporation within the state of Utah.

3.     At all relevant times, Defendant Costco Wholesale Corporation was doing business in the

       state of Utah with numerous places of business in Salt Lake County, including the
      Case 2:20-cv-00452-HCN-CMR Document 2-2 Filed 06/25/20 Page 3 of 7




      location where the incident occurred, located at 5201 South Intermountain Drive, Murray,

      UT 84107.

4.    On information and belief, John Doe, manager of the Costco Wholesale retail location

      listed above was resident of Salt Lake County, State of Utah.

5.    On information and belief, John Doe 2, a customer of Costco Wholesale, was a resident

      of Salt Lake County, State of Utah.

6.    The incident giving rise to this Complaint happened at the Costco Wholesale Corporation

      ("hereinafter 'Costco") store located at 5201 South Intermountain Drive, Murray, UT

      84107.

7.    Plaintiff alleges that this is a Tier III case pursuant to Rule 26 of the Utah Rules of Civil

      Procedure.

8.    Jurisdiction and venue are proper in the Third Judicial District Court..

                                             FACTS

9.    Plaintiff realleges and incorporates herein by reference paragraphs 1 through 8 above.

10.   On August 6, 2016, Plaintiff was a member and customer at Costco located at 5201 South

      Intermountain Drive, Murray, UT 84107.

11.   Plaintiff was in the front of the store, near the checkout stations, in an area open to and

      designated for Costco members.

12.   Plaintiff was near the checkout stations, when she fell on a puddle of liquid that had been

      allowed to remain in the area designated for Costco members for an appreciable time.



                                                2
      Case 2:20-cv-00452-HCN-CMR Document 2-2 Filed 06/25/20 Page 4 of 7




13.   Upon information and belief, Defendant John Doe 2 contributed to the hazardous

      condition and puddle where the Plaintiff fell.

14.   The fall caused significant physical injuries to the Plaintiff.

                                      CAUSE OF ACTION

15.   The Plaintiff re-alleges and incorporates by reference herein the allegations of paragraphs

      1 through 14 above.

16.   At all relevant times herein, Defendants owed duties of care to the Plaintiff which they

      breached by, among other things, the following:

              a. Creating a hazardous condition on their premises;

             b. Contributing to a hazardous condition on the premises;

              c. Further creating a hazardous condition by not cleaning and allowing the

                  hazardous condition to remain on their premises;

             d. Failing to warn customers of the hazardous condition;

              e. Failing to properly inspect, maintain and eliminated the spill that was causing

                  a hazardous condition;

              f. Failing to establish and adhere to established routine inspections and

                  schedules to inspect and maintain the premises to keep it free from hazardous

                  conditions;

              g. Failing to properly train its employees regarding hazardous conditions on its

                  premises;

             h. Failing to properly hire employees;

                                                 3
      Case 2:20-cv-00452-HCN-CMR Document 2-2 Filed 06/25/20 Page 5 of 7




             i. Failing to establish and adhere to a policy and procedure of monitoring store

                  surveillance cameras to locate, identify and eliminate hazardous conditions on

                  the premises, including the area where the Plaintiff fell;

             j.   Failing to properly supervise its employees with regards to hazardous

                  conditions on its premises; and

             k. Otherwise failing to take the reasonable care required of them under the

                  circumstances.

17.   Defendants' negligence described above was the proximate cause of the Plaintiff's fall

      and her injuries and damages.

18.   Plaintiff alleges that Defendants had notice or should have had notice of the substance on

      the floor had they conducted adequate inspections and routinely walked the floors; the

      failure to do so allowed the substance to remain on the floor for an appreciable period of

      time causing it to become slippery and a hazardous condition.

19.   As a proximate cause of Defendant's negligence, Plaintiff sustained physical injuries

      including, but not limited to the following:

             a. Injuries to her lumbar spine, including bulging discs, requiring a fusion at L4-

                  SI;

             b. Tingling and radiating pain from her back into her legs;

             c. Post-laminectomy pain syndrome of her lower back, with residual L5 and Si

                  radiculopathy;



                                                4
      Case 2:20-cv-00452-HCN-CMR Document 2-2 Filed 06/25/20 Page 6 of 7




               d. Residual weakness of the left foot dorsiflexors and bilateral quad

                   deconditioning;

               e. Left sacroiliac dysfunction;

               f. Left hip injury; and

               g. Head pain.

20.    As a further direct and proximate cause of Defendant's negligence, Plaintiff sustained

       past, present, and future special damages including, but not limited to past medical

       expenses in excess of $92,987.56, future medical expenses, lost wages in excess of

       $28,000.00, out-of-pocket expenses, incurred interest, and consequential damages.

21.    As a further direct and proximate cause of Defendant's negligence, Plaintiff sustained

       past, present, and future general damages including physical pain and suffering,

       emotional pain and suffering, loss of enjoyment of life, loss of mobility, permanent

       scarring, disability, and an increased likelihood of re-injury or illness.

WHEREFORE, the Plaintiff prays for relief as follows:

1.     For past, present, and future special damages as outlined above in an amount to be

       established at trial.

2.     For past, present, and future general damages as outlined above in an amount to be

       established at trial.

3.     For costs of court, prejudgment and post judgment interest, and other such statutory and

       common law remedies as this court deems just and proper



                                                  5
      Case 2:20-cv-00452-HCN-CMR Document 2-2 Filed 06/25/20 Page 7 of 7




       DATED this I 9th day of May, 2020.


                                   ROBERT J. DEBRY & ASSOCIATES

                                   /S/ .1. Bradford DeBly

                                   J. BRADFORD DEBRY
                                   TRAVIS B. ALKIRE
                                   Attorneys for Plaintiff
Plaintiff's Address:

45 West Sego Lily Drive, #40I
Sandy, UT 84070
